     Case 2:15-cv-00105-JGB-E Document 85 Filed 11/19/18 Page 1 of 5 Page ID #:868



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8              CENTRAL DISTRICT OF CALIFORNIA – :(STERN DIVISION
 9
10   SAMANTHA JONES and ROBERT              Case No.:     2:15-cv-00105-JGB-Ex
     GROB, individually and on behalf of    Judge:        Hon. Jesus G. Bernal
11
     all persons similarly situated,
12
                  Plaintiffs,
13

14
           v.                               ORDER GRANTING FINAL
                                            APPROVAL OF CLASS ACTION
15   ABERCROMBIE & FITCH                    SETTLEMENT, AND ENTERING
     TRADING CO., an Ohio corporation;      JUDGMENT
16   ABERCROMBIE & FITCH STORES,
17   INC., and DOES 1 through 100,
     inclusive,                             Date: November 19, 2018
18
                  Defendants.               Time: 9:00 a.m.
19                                          Judge: Hon. Jesus G. Bernal
20
                                            Crtrm: 1

21

22                                          Filed: July 30, 2014

23

24

25

26
27

28

                 ORDER GRANTING FINAL APPROVAL
     Case 2:15-cv-00105-JGB-E Document 85 Filed 11/19/18 Page 2 of 5 Page ID #:869



 1         Plaintiffs Samantha Jones and Robert Grob have filed their Motion for Order
 2   Granting Final    Approval of Class Action Settlement and Entering Judgment
 3   (“Motion”). Defendants Abercrombie & Fitch Trading Co. and Abercrombie &
 4   Fitch Stores, Inc., (“A & F” or “Defendants”) do not object.
 5         On November 19, 2018, the Court held a Fairness Hearing regarding the
 6   proposed Settlement that is the subject of this Motion. The Court has reviewed the
 7   papers submitted in this Action, including the Settlement Agreement (“Settlement
 8   Agreement”), the motions and memoranda submitted by Plaintiffs and Defendants
 9   (“Parties”), and the arguments made at the Final Fairness Hearing.
10           Based on the Court’s full review of the record, the Court finds good cause
11    to grant the Motion and ADJUDGES, DECREES, and ORDERS as follows:
12         1.     Pursuant to the Order Granting Preliminary Approval of Class Action
13   Settlement, a Notice of Class Action Settlement and Opt Out Request From were
14   mailed to each member of the Class by first-class mail on August 30, 3018. The
15   Class Notice informed the Class of the terms of the Settlement, of their right to
16   receive their proportional share of the Settlement without the need to return a claim
17   form, of their right to comment upon, request to be excluded from the Settlement or
18   object to the Settlement, and of their right to appear in person or by counsel at the
19   time of the Final Approval hearing to be heard regarding approval of the
20   Settlement. Adequate periods of time were provided by each of these procedures.
21         2.     The Court finds and determines that this notice procedure afforded
22   adequate protections to Class Members and provides the basis for the Court to make
23   an informed decision regarding approval of the Settlement based on the response of
24   the Class. The Court finds and determines that the notice provided in this case was
25   the best notice practicable, which satisfied the requirements of law and due process.
26         3.     The Court further finds and determines that the terms of the Settlement
27   are fair, reasonable and adequate to the Class and to each Class Member and that
28   the Settlement is ordered finally approved, and that all terms and provisions of the

                                             1
                  ORDER GRANTING FINAL APPROVAL
     Case 2:15-cv-00105-JGB-E Document 85 Filed 11/19/18 Page 3 of 5 Page ID #:870



 1   Settlement should be and hereby are ordered to be consummated.
 2         4.     With respect to the Class and for purposes of approving this Settlement
 3   only, this Court finds and concludes that: (a) the members of the Class are
 4   ascertainable and so numerous that joinder of all members is impracticable; (b)
 5   there are questions of law or fact common to the settlement Class, and there is a
 6   well-defined community of interest among members of the settlement Class with
 7   respect to the subject matter of the Action; (c) the claims of Class Representatives,
 8   Plaintiff Samantha Jones and Plaintiff Robert Grob are typical of the claims of the
 9   members of the Class; (d) the Class Representatives have fairly and adequately
10   protected the interests of the members of the Class; (e) a class action is superior to
11   other available methods for an efficient adjudication of this controversy; and (f) the
12   counsel of record for the Class Representatives, i.e., Class Counsel, are qualified to
13   serve as counsel for Plaintiffs in their individual and representative capacities for
14   the Class.
15         5.     The Court certifies the Class, as defined below:
16                All individuals who are or previously were employed in California by
                  Abercrombie & Fitch Trading Co. or Abercrombie & Fitch Stores,
17
                  Inc., classified as non-exempt employees paid on an hourly basis, and
18                scheduled for a “call in” shift at any time during the period July 30,
                  2010 through August 13, 2018.
19

20         6.     The Court hereby confirms Cohelan, Khoury & Singer, The Phelps
21   Law Group, and The Carter Law Group as Class Counsel.
22         7.     The Court hereby confirms the Plaintiffs Samantha Jones and Robert
23   Grob as the Class Representatives in this action.
24         8.     The Court finds and determines that the Settlement payments to be
25   paid to all Class Members who did not request to be excluded as provided for by
26   the Settlement are fair and reasonable. The Court hereby grants final approval to
27   and orders the payment of those amounts be made to all such participating Class
28   Members in accordance with the terms of the Settlement.
                                             2
                   ORDER GRANTING FINAL APPROVAL
     Case 2:15-cv-00105-JGB-E Document 85 Filed 11/19/18 Page 4 of 5 Page ID #:871



 1         9.    The Court finds and determines that the payment to be paid to the
 2   California Labor and Workforce Development Agency to satisfy alleged Labor
 3   Code violations pursuant to the California Labor Code's Private Attorneys General
 4   Act of 2004 ("PAGA") in the sum of $37,500 is fair and reasonable. The Court
 5   hereby grants final approval and orders the payment to Labor and Workforce
 6   Development Agency in accordance with the terms of the Settlement Agreement.
 7         10.   Pursuant to the terms of the Settlement, and the authorities, evidence
 8   and argument submitted by Class Counsel, the Court hereby awards Class Counsel
 9   attorneys’ fees in the sum of $2,400,000 and reimbursement of their litigation costs
10   in the sum of $43,323.69. The Court finds and determines that such amounts are
11   fair and reasonable and orders the Settlement Administrator to make these
12   payments in accordance with the terms of the Settlement Agreement.
13         11.   The Court approves a Class Representative Service Payment in the
14   sum of $10,000 to Plaintiff Samantha Jones and $10,000 to Plaintiff Robert Grob
15   for their initiation of this action, work performed, the risks undertaken for the
16   payment of costs had this case had an unfavorable outcome, stigma, general release
17   of all claims arising from their employment, and for the benefits to be received by
18   participating members of the Class as a result of their efforts.
19         12.   The Court further approves payment of the fees and costs of the
20   appointed Settlement Administrator, CPT Group, Inc., of $154,500 for services
21   rendered and to be rendered in connection with the completion of its administrative
22   duties pursuant to the Settlement.
23         1.   Without affecting the finality of this Order in any way, the Court
24   retains jurisdiction of all matters relating to the interpretation, administration,
25   implementation, effectuation and enforcement of this order and the Settlement.
26         1.   Nothing in this order shall preclude any action to enforce the Parties'
27   obligations under the Settlement or under this Order.
28         1.   The Parties are hereby ordered to comply with the terms of the

                                              3
                  ORDER GRANTING FINAL APPROVAL
     Case 2:15-cv-00105-JGB-E Document 85 Filed 11/19/18 Page 5 of 5 Page ID #:872



 1   Settlement.
 2         1.    The Parties shall bear their own costs and attorneys' fees except as
 3   otherwise provided by the Settlement Agreement and this Order Granting Class
 4   Counsels’ attorneys’ fees and reimbursement of litigation costs.
 5         1.    The Court hereby enters final judgment in this case accordance with
 6   the terms of the Settlement, Order Granting Preliminary Approval of Class Action
 7   Settlement, and this Order.
 8

 9         IT IS SO ORDERED.
10

11   Dated:   1RYHPEHU
12                                                 Hon.
                                                   Hon. Jesus G. Ber
                                                                 Bernal
                                                                    rnal
                                                   United State District Court Judge
                                                   United
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                            4
                   ORDER GRANTING FINAL APPROVAL
